Title: To James Madison from Samuel Trumbull, 3 December 1802 (Abstract)
From: Trumbull, Samuel
To: Madison, James


3 December 1802, Stonington, Connecticut. Apologizes for introducing a subject on which he has written JM once before [not found]. Is prompted not only by the prospect of benefit to himself but also by the “application of many good Citizens.” States that the publication of federal laws has been confined to printers in Hartford. Consequently at least two-thirds of the population have been unacquainted with the laws. As a result, “enemies to our Government” have misrepresented the “meaning and intention of such laws, to the great injury of order” and of the present administration. Few Hartford papers circulate east of the Connecticut River. “They are spread up the River & West of the same.” Notes that five weekly papers are printed east of the river and all but one are federal. The remaining one consequently circulates “through almost every town” in eastern Connecticut and a large part of western Rhode Island. Encloses the paper for JM’s inspection. Should JM decide that “propriety would countenance” the printing of the laws and other public matters east of the river, the editor of the enclosed newspaper “merits the favour.” Assures JM “every thing shall be done” to give satisfaction on the same terms as other printers receive.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Trumbull”). 1 p.



   
   The Hartford American Mercury and the New Haven Connecticut Journal had contracts for printing the laws of the U.S. (Smith, Press, Politics, and Patronage, p. 46).



   
   Trumbull published the Stonington Impartial Journal. Of the five papers printed at or east of Hartford in 1802 the Hartford Connecticut Courant, New London Connecticut Gazette, Norwich Connecticut Centinel, and Norwich Courier were Federalist to varying degrees, while the Hartford American Mercury was Democratic (Stewart, Opposition Press of the Federalist Period, pp. 869–70; Brigham, History and Bibliography of American Newspapers, 1:72).


